Citation Nr: 1539421	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-26 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a bilateral foot disability.

4. Entitlement to service connection for an eye disability, to include a traumatic cataract of the right eye.

5. Entitlement to service connection for a back disability, to include lumbar spondyloarthropathy with bilateral lower radiculopathy.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1961 to March 1963 and active duty for training from June 1978 to March 1980, with additional service at least in the Army and Navy Reserves.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified in support of these claims during a videoconference hearing before the undersigned Veterans Law Judge in July 2015.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Veteran was originally represented by the Military Order of the Purple Heart (MOPH). In January 2015, MOPH revoked its representation of the Veteran. The Veteran has not submitted any new information indicating that he has new representation. Therefore, he is currently unrepresented.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he served in the Navy, Navy Reserves, Army Reserves, and Marine Corps. The Veteran's service treatment records and service personnel records are incomplete, and there has been no formal finding that the remainder of the Veteran's service treatment records and service personnel records are unavailable. The Veteran's claims file contains service treatment records from 1960 to 1963 and 1973 to 1982. However, some of the documents and the Veteran's testimony show that the Veteran had additional military service between 1963 and 1973. The Veteran's service personnel records are also incomplete.

The Veteran has testified that he received medical treatment for the disabilities he is claiming at VA medical centers in East Orange, East Torrance, Philadelphia, and Manhattan. However, none of these records are associated with the Veteran's claims file. The Veteran specifically claims that he was taken by ambulance to a Philadelphia veterans' hospital, potentially called Brismar Hospital, when he injured his eye while stationed in Lakehurst, New Jersey.

The Veteran was only afforded a VA medical examination in connection with his claim for an eye disability. However, the examiner noted that while the Veteran's injury was consistent with a traumatic eye injury, the examiner was unable to provide a fully responsive opinion because the Veteran's service treatment records did not show the incident that the Veteran was claiming occurred.

Accordingly, the case is REMANDED for the following action:

1. Request all of the Veteran's service treatment records and service personnel records from any and all appropriate sources. This request should include requests for the Veteran's records from the Navy, Navy Reserves, Army Reserves, and Marine Corps. Document in the claims file every attempt to locate the Veteran's records.

2. If any of the Veteran's service personnel records or any other documents in the file show that the Veteran was on a ship near Cuba between 1960 and 1964, request the ship logs for the dates when the ship was near Cuba, to attempt to verify the Veteran's contentions that he fell off a ship near Cuba at some time during that time period, injuring his feet and back.

3. Take any and all appropriate steps to attempt to verify the Veteran's claimed hospital treatment for an eye injury at a Philadelphia veterans' hospital while he was stationed in Lakehurst, New Jersey.

4. After completing the searches and associating with the claims file any located records, schedule the Veteran for VA medical examinations to determine the nature and likely etiology of his claimed bilateral hearing loss, tinnitus, bilateral foot disability, eye disability, and back disability.

5. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims. If the benefits sought remain denied, issue an appropriate SSOC and provide the claimant the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




